The opinion of the court was delivered by
Dixon, J.
The prosecutors seek to set aside or lessen the
taxes levied against them for the year 1899 by the city of Hoboken, because they are’assessed'at a greater rate than eight mills on the dollar, in violation, it is claimed, of the .city charter.
That charter (Pamph. L. 1855, p. 448) originally provided that the amount of money to be raised by taxation for city purposes should be determined by popular vote at each annual charter election, and-should not exceed three mills on each dollar of the ratables. In 1866 (Pamph. L., p. 1047, § 4) the permissible rate was increased to eight mills on each dollar.
But in 1871 the legislature inaugurated a new system. By a supplement to the charter then passed (Pamph. L., p. 1417) the people were required to choose at each annual election two persons in each ward of the city to constitute a board of *470tax commissioners, and this hoard was empowered to fix the amounts to be raised by taxation in the current year for all purposes necessary to carry on the city government. This act placed no limit on the discretion of these commissioners in determining the sums to be raised; and we think the system thus established was so different from that previously in force that the express limitation upon the earlier power should not be regarded as an implied restriction on .the new authority.
The rate of taxation, therefore, was not illegal, and the taxes under review are affirmed, with costs.